Case 1:19-cv-00331-LO-MSN Document 87 Filed 01/16/20 Page 1 of 3 PageID# 805




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

RICARDO R. GARCIA, et al.,   )
                             )
       Plaintiffs,           )
                             )
v.                           )                     Civil Action No. 1:19cv331-LO-MSN
                             )
VOLKSWAGEN GROUP OF AMERICA, )
INC. et al.,                 )
                             )
       Defendants.           )
                             )

AUDI AKTIENGESELLSCHAFT’S MOTION TO DISMISS PLAINTIFFS’ AMENDED
COMPLAINT PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 12(B)(1),
                        (B)(2) AND (B)(6)

              Pursuant to Federal Rules of Civil Procedure 12(b)(1), (b)(2) and (b)(6), Defendant

Audi Aktiengesellschaft (“Audi AG”), by counsel, respectfully moves the Court to dismiss the

Amended Complaint. The grounds for dismissal are set forth in Audi AG’s accompanying

Memorandum of Law in Support, which is incorporated herein by reference.

              WHEREFORE, for the reasons set forth in the Memorandum of Law in Support,

Audi AG requests that the Court grant its Motion and dismiss Plaintiffs’ Amended Complaint with

prejudice.
Case 1:19-cv-00331-LO-MSN Document 87 Filed 01/16/20 Page 2 of 3 PageID# 806




 Dated: January 16, 2020              Respectfully submitted,

 MCGUIREWOODS LLP                     SULLIVAN & CROMWELL LLP

 /s/ Frank Talbott V                  Robert J. Giuffra Jr. (pro hac vice)
 Terrence M. Bagley (VSB No. 22081)   Suhana S. Han (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)    Adam R. Brebner (pro hac vice)
 Frank Talbott V (VSB No. 86396)      125 Broad Street
 McGuireWoods LLP                     New York, NY 10004
 Gateway Plaza                        Tel: 212-558-4000
 800 Canal Street                     Fax: 212-558-3558
 Richmond, VA 23219                   hans@sullcrom.com
 Tel: 804-775-4773                    brebnera@sullcrom.com
 Fax: 804-698-2323
 tbagley@mcguirewoods.com             Judson O. Littleton (pro hac vice)
 kabrams@mcguirewoods.com             1700 New York Ave, NW
 ftalbott@mcguirewoods.com            Washington, DC 20006
                                      Tel: 202-956-7500
                                      Fax: 202-293-6330
                                      littletonj@sullcrom.com

                                      Counsel for Audi Aktiengesellschaft
Case 1:19-cv-00331-LO-MSN Document 87 Filed 01/16/20 Page 3 of 3 PageID# 807




                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I electronically filed the foregoing with the Clerk

of Court using the Court’s CM/ECF filing system which will send notification of electronic filing

(NEF) to all counsel of record.


                                              /s/ Frank Talbott V
                                              Frank Talbott V (VSB No. 86396)
                                              McGuireWoods LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, VA 23219
                                              Telephone: (804) 775-4773
                                              Fax: (804) 698-2313
                                              ftalbott@mcguirewoods.com

                                              Counsel for Audi Aktiengesellschaft
